  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC

 PLAINTIFF                                           CIVIL NO. 20-1747 (PAD)

 and

 GERALD KLEIS-PASARELL                               BREACH OF CONTRACT; SPECIFIC
                                                     PERFORMANCE   OF   CONTRACT;
 PROPOSED CO-PLAINTIFF-INTERVENOR                    REIMBURSEMENT OF FUNDS, COSTS
                                                     AND EXPENSES
 VS.

 ALAN BRAM GOLDMAN

 DEFENDANTS


                                  MOTION TO INTERVENE

TO THE HONORABLE COURT:

       COMES NOW, Gerald Kleis Pasarell (“Intervenor” and/or “Kleis”), through the

undersigned attorney and very respectfully states, alleges and prays as follows:

                                       INTRODUCTION

       Kleis seeks to participate as intervening co-plaintiff in the case at bar due to breach of

contract incurred by Alan Bram Goldman (“Defendant” and/or “Goldman”). Kleis was the realtor

that assisted both the Defendant and John-Michael Grzan (“Grzan”), his wife, Namrata Khimani

(“Khimani”) (jointly “Grzan-Khimani”) with the negotiation and execution of the exclusive option

to purchase certain property (“Option Agreement”) located at The Estates #13, Dorado, PR 00646

(“Property”). As part of the negotiation and execution of the Option Agreement, Kleis was entitled

to receive a realtor fee of either 1% or 4% of the purchase price of the Property. Therefore, Kleis

is entitled to intervene in this case as a matter of right under Federal Rule of Civil Procedure 24
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 2 of 8




(a) (2).

                            FACTUAL AND PROCEDURAL BACKGROUND

           Kleis was hired by Defendant as his realtor in order to assist in the sale of the Defendant’s

Property. The Defendant’s Property has a registry description as follows:

                  "RUSTIC: Lot located in the North Side Development, Phase One
                  of Dorado Beach Estates, Inc. Ward Higuillar of the Municipality of
                  Dorado, Puerto Rico, which is described in the inscription plan of
                  said North Side Development, Phase One with number, area and
                  boundaries that are hereinafter related: Lot number Thirteen (13)
                  with an area of Five Thousand Three Hundred Ninety Nine square
                  meters and Four Thousand Seven Hundred Thirty One Ten-
                  Thousands of a Square Meter (5,399.4731); bounding on the South,
                  with an interior Street of the North Side of the Development, Phase
                  One Dorado Beach Estates, Inc. on the North, with lots number
                  Seventeen (17) and Eighteen (18) of the said North Side
                  Development, Phase One, on the East, with Lot number Twelve (12)
                  of the said North Side Development, Phase One; and on the West,
                  with lot number Fourteen (14) of the said North Side Development,
                  Phase One.”
                  The Property is recorded in the Registry at page 123 of volume 46
                  of Dorado, property number 1,746.

           The agreement entered between Kleis and Defendant for the sale of the Property specified

that Kleis would receive a percentage of the purchase price. The first alternative was that Kleis

would receive a 4% realtor commission fee if Kleis found a potential buyer to purchase the

Defendant’s property. The second alternative was that Kleis would receive a 1% realtor

commission fee if the Defendant found the potential buyer and Kleis assisted the Defendant in

showing the Property as part of the negotiation and eventual execution of the sale of the Property.

           The Defendant called Kleiss to indicate to him that he found a potential buyer and he

requested Kleis to assist the Defendant in showing the Property as part of the negotiation and

eventual execution of the sale of the Property.




                                                     2
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 3 of 8




       Kleis met Grzan-Khimani as instructed by the Defendant. Kleis actively participated in the

process of the negotiation of the sale of the Property. Kleis succeeded to provide all the necessary

information to Grzan-Khimani that justifiably motivated Grzan-Khimani to agree to purchase

Defendant’s Property.

       During this process of the negotiation of the sale of the Property, the Defendant actively

consulted with Kleis so that the Defendant and Grzan-Khimani would reach the eventual

agreement to purchase the Property for the sum amount of three million one hundred fifty thousand

dollars ($3,150,000.00).

       Thanks to the good faith effort of Kleis, the Defendant and Grzan-Khimani executed the

Option Agreement for the Property, where the parties reflected that Grzan-Khimani would

purchase the Property from the Defendant for the sum amount of three million one hundred fifty

thousand dollars ($3,150,000.00).

       Kleis has knowledge that Grzan-Khimani paid the Defendant approximately eight hundred

thousand dollars ($800,000.00) in compliance with the Option Agreement and in good faith effort

to purchase Defendant’s property.

       Unfortunately, after the Defendant and Grzan-Khimani executed the Option Agreement

and Grzan-Khimani complied with their payments to exercise the sale of the Property, Kleis was

informed by the Defendant that the Defendant in bad faith would breach his obligation to both

Kleis and Grzan-Khimani. Specifically, after the Defendant had received eight hundred thousand

dollars ($800,000.00) from Grzan-Khimani, Defendant did not want to comply with his obligation

to furnish the relevant documents to finalize the execution of the sale of the Property. Additionally,

the Defendant did not want to comply with his obligation to pay Kleis his realtor commission fee

for assisting in the negotiation of the sale of the Property.




                                                   3
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 4 of 8




        Kleis made good faith extrajudicial efforts to demand that Defendant comply with his

obligations as to the Option Agreement with Grzan-Khimani in order to 1) execute the sale of the

Property, and 2) receive his realtor commission fee.

        Because the Defendant in bad faith breached his obligation to Grzan-Khimani and Kleis,

Kleis seeks to intervene in the case at bar as a matter of right.

                                        LEGAL ARGUMENT

    A. THIS HONORABLE COURT SHOULD GRANT THE MOTION TO INTERVENE

        This Honorable Court should grant Kleis’ motion to intervene as co-plaintiff as a matter of

right because Kleis timely filed his motion to intervene, his interest is closely related to the

property and transaction that is the basis of the pending action, he protects his interest from a

realistic threat in the disposition of this action, and there is no adequate representation of his

position in this action by any party.

        To succeed on a motion to intervene as of right, a putative intervenor must establish (i) the

timeliness of its motion to intervene; (ii) the existence of an interest relating to the property or

transaction that forms the basis of the pending action; (iii) a realistic threat that the disposition of

the action will impede its ability to protect that interest; and (iv) the lack of adequate representation

of its position by any existing party. See Negron-Almeda v. Santiago, 528 F.3d 15, 22 (1st Cir.

2008); B. Fernandez & Hnos., Inc. v. Kellogg USA, Inc., 440 F.3d 541, 544-45 (1st Cir. 2006);

see also Fed. R. Civ. P. 24(a). The movant must fulfill each of these preconditions. "The failure to

satisfy any one of them dooms intervention." Pub. Serv. Co. of N.H. v. Patch, 136 F.3d 197, 204

(1st Cir. 1999).

        When intervention is at issue, timeliness is the "prevenient question." Banco Popular v.

Greenblatt, 964 F.2d 1227, 1230 (1st Cir. 1992) (explaining that "timeliness stands as a sentinel at




                                                    4
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 5 of 8




the gates whenever intervention is requested and opposed"). The timeliness inquiry is inherently

fact-sensitive and depends on the totality of the circumstances. Id. at 1230-31. In evaluating that

mosaic, the status of the litigation at the time of the request for intervention is "highly relevant."

Id. at 1231. As a case progresses toward its ultimate conclusion, the scrutiny attached to a request

for intervention necessarily intensifies. Id.

       As a general matter, the case law reflects four factors that inform the timeliness inquiry: (i)

the length of time that the putative intervenor knew or reasonably should have known that his

interests were at risk before he moved to intervene; (ii) the prejudice to existing parties should

intervention be allowed; (iii) the prejudice to the putative intervenor should intervention be denied;

and (iv) any special circumstances militating for or against intervention. Id. Each of these factors

must be appraised in light of the posture of the case at the time the motion is made. Geiger v. Foley

Hoag LLP Ret. Plan, 521 F.3d 60, 65 (1st Cir. 2008). Under this approach, motions to intervene

that will have the effect of reopening settled cases are regarded with particular skepticism because

such motions tend to prejudice the rights of the settling parties. See, e.g., In re Lease Oil Antitrust

Litig., 570 F.3d 244, 250 (5th Cir. 2009); Heartwood, Inc. v. U.S. Forest Serv., 316 F.3d 694, 700-

01 (7th Cir. 2003); Greenblatt, 964 F.2d at 1231.

       In the case of reference, Grzan-Khimani, through their Limited Liability Company, Teal

Peak Capital, LLC (“Plaintiff”) filed their respective Complaint on December 24th, 2020. (See

Docket 1). The Defendant filed his Answer to the Complaint on April 7th, 2021 (See Docket 18).

Both the Plaintiff and the Defendant are just starting the litigation and they are just commencing

the discovery in the case at bar.




                                                   5
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 6 of 8




        Kleis is timely filing this motion to intervene in the case at bar at this early stage of the

litigation. Neither the Plaintiff or the Defendant have yet made any extensive discovery,

Additionally, the case at bar is not at a late stage of conclusion or settlement.

        Kleis’ interest is intricately related to the Property and the transaction of the sale of the

Property, which forms the basis of this pending action. Kleis’ interest is the realtor commission

fee for having assisted in the negotiation of the sale of the Property between the Plaintiff and the

Defendant. Said sale of the Property was negotiated and executed between the Plaintiff and the

Defendants thanks to the active participation of Kleis, whom has a right to recover his realtor

commission fee for this transaction, regardless if the Defendant is acting in bad faith and

maliciously in not wanting to comply with his obligation under the Option Agreement.

        Kleis’ ability to protect his interest by filing this motion to intervene is proper, because it

realistically protects his interest from the threat of disposition in this action. If this Honorable Court

determines that the Defendant breached his obligations and the Defendant must comply with his

obligations, then the Defendant must comply with his obligation to pay the realtor commission fee

to Kleis which is entirely based on the sale of the Property which is the main controversy of the

case at bar.

        Finally, Kleis’ motion to intervene is proper because there is a lack of adequate

representation of Kleis by either the Plaintiff or the Defendant. The Plaintiff is seeking remedies

against the Defendant to protect its own interest under the Option Agreement in that the Defendant

should comply with the Specific Performance to sell and deliver the Property. Whereas the

Defendant is in bad faith defending his rights to not sell the Property in complete breach of the

agreements reached with all Parties, ignoring his obligation to Kleis.

                                           CONCLUSION




                                                     6
  Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 7 of 8




           Kleis seeks to participate as intervening co-plaintiff in the case at bar due to breach of

contract incurred by Alan Bram Goldman (“Defendant” and/or “Goldman”). Kleis was the realtor

that assisted both the Defendant and John-Michael Grzan (“Grzan”), his wife, Namrata Khimani

(“Khimani”) (jointly “Grzan-Khimani”) with the negotiation and execution of the exclusive option

to purchase certain property (“Option Agreement”) located at The Estates #13, Dorado, PR 00646

(“Property”). As part of the negotiation and execution of the Option Agreement, Kleis was entitled

to receive a realtor fee of either 1% or 4% of the purchase price of the Property. Therefore, Kleis

is entitled to intervene in this case as a matter of right under Federal Rule of Civil Procedure 24

(a) (2).

           WHEREFORE, it is respectfully requested from this Honorable Court to 1) GRANT

Kleis’ Motion to Intervene, and 2) ISSUE any other Order it deems just.

                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.

           RESPECTFULLY SUBMITTED: In San Juan, Puerto Rico on this 11th day of June,

2021.

                                         S/VICTOR M. RIVERA-RIOS
                                         VICTOR M. RIVERA-RIOS
                                         USDC BAR NUMBER 301202
                                         1420 FERNANDEZ JUNCOS AVE
                                         SAN JUAN, PR 00909
                                         Telephone: (787) 727-5710
                                         Facsimile: (787) 268-1835
                                         E-Mail: victorriverarios@rcrtrblaw.com




                                                    7
Case 3:20-cv-01747-PAD Document 60 Filed 06/11/21 Page 8 of 8




                                    8
